OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
Defendant opened the door to cross-examination regarding his motivation for prior guilty pleas and was subject to impeachment by the People’s use of the otherwise precluded evidence (People v Fardan, 82 NY2d 638, 646). We note that in this case — unlike in People v Moore (92 NY2d 823) where the defendant’s statements were vague and equivocal — defendant’s testimony was meant to elicit an incorrect jury inference that he had pleaded guilty and served prison terms in prior cases, but that he would not plead guilty in this case because he was in fact innocent.
Chief Judge Kaye and Judges Bellacosa, Smith, Levine, Ciparick and Wesley concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.